July 27, 2006

Mr. J. Donald Oldham
19 Colburn Circle
Sudbury, MA 01776

Dear Don:

Lightbridge, Inc. is pleased to offer you the position of President of the
Telecom Decisioning Services (TDS) business unit. Here are the details of this
offer:

Compensation:



      Salary $225,000.00 annualized base salary payable at $8,653.85 on a
bi-weekly basis.



      Bonus In addition, you will be eligible to participate in The Lightbridge
Employee Bonus Plan. This bonus plan is based on attaining goals established for
overall Lightbridge company and/or business unit performance as well as for your
individual performance against objectives set by Lightbridge and may be subject
to change at any time. Bonuses are not guaranteed. You will be eligible to
receive a bonus of up to 50% of your annual base salary, pro-rated for 2006.



      Stock Options Participation in the Lightbridge, Inc. 2004 Stock Incentive
Plan, with a recommendation to our Compensation Committee to provide you with an
option grant to purchase 100,000 common shares in the Company, subject to our
customary new hire vesting schedule. When made, this grant will be made at the
fair market value of our common stock on the date of grant and will be subject
to the terms and conditions of the Lightbridge, Inc. 2004 Stock Incentive Plan
and related documents.



      Executive Retention In the event of a change of control, you will be
offered the following,



      Package subject to the other terms and conditions of our Executive
Retention Agreement:



  •   Lump sum payment of six (6) months of your annual salary



  •   One (1) times your bonus earned for the prior year or if such bonus has
not yet been determined, 60% of your target bonus for such year.



  •   Six (6) months COBRA subsidy



  •   Any unvested stock options will vest in full, exercisable within 90 days

In the event you are terminated by Lightbridge without cause under circumstances
not involving a change of control, you will be offered the following, subject to
the other terms and conditions of our executive separation agreement:



  •   Payment of six (6) months of your annual salary as salary continuation



  •   Six (6) months COBRA subsidy

1







    Sign On Bonus: This offer includes a one-time sign on bonus of $25,000.00
which will be payable in your first paycheck (September 15, 2006). If you should
voluntarily resign within 180 days of your start date, you will be required to
reimburse Lightbridge 50% of the sign-on bonus adjusted for applicable payroll
taxes withheld.

Benefits:

You will be eligible for all benefits currently available to Lightbridge
Employees. Please refer to the enclosed Lightbridge Employee Benefits Package
for information on these benefit plans. The Benefits Programs offered by
Lightbridge will be reviewed during orientation on your first day of employment.

Lightbridge Company Confidentiality and Non Competition Agreement and Federal
I-9:

This offer of employment is conditional on your willingness to sign and abide by
the terms of this agreement, a satisfactory background check and any required
action by the Lightbridge Board of Directors. Please note that upon your
appointment to your position, you will also be subject to Section 16 of the
Securities Exchange Act of 1934 and required to file the reports required for by
that Section. Enclosed is a copy of our standard Company Confidentiality and
Non-Competition Agreement for your signature upon acceptance of this position.
Please return this, together with your signed offer acceptance and background
check authorization, in the envelope provided.

We are required by the Federal Immigration Reform and Control Act to have proof
of your eligibility to work in the United States on file at the time of your
employment with us. The enclosed I-9 form describes the types of identification
that will satisfy this requirement (driver’s license and Social Security card OR
U.S. Passport – expired is OK). Please bring this with you on your first day of
work.

This is an offer of at-will employment: As an employee, you are free to leave
Lightbridge, and as an employer, Lightbridge is free to terminate your
employment. In making this offer of at-will employment, Lightbridge understands
that you are under no obligation to any former employer or person, firm or
corporation, which would prevent, limit, or impair in any way the performance by
you of your duties as an employee of Lightbridge. Please advise us immediately
if our understanding is incorrect. If you have any questions, please don’t
hesitate to contact Kathy Harris, Vice President of Human Resources at
(781) 359-4370.

Please indicate your acceptance of this offer by signing on the line provided
below and returning the original to Kathy Harris, along with the signed Company
Confidentiality and Non-Competition agreement and FCRA Disclosure &
Authorization, on or before July 31, 2006. I look forward to you joining
Lightbridge on Monday August 28, 2006, your planned start date.

Sincerely,

/s/ Robert E. Donahue
Robert E. Donahue
Chief Executive Officer

Accepted:

/s/ J. Donald Oldham
     

2